Citation Nr: 0307976	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-13  959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.  

2.  Entitlement to service connection for seizures, including 
as due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches, breathing problems, skin irritation and 
eye problems including as due to undiagnosed illness.

4.  Entitlement to an effective date, prior to June 17, 1996 
for the grant of a 100 percent evaluation for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1988 
to September 1988.  He served on wartime active duty from 
November 1990 to May 1991 to include the Southwest Asia 
theater of operations during the Persian Gulf War.  

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  
Following the issuance of a statement of the case (SOC) in 
July 1998 and a supplemental statement of the case (SSOC) 
with added issues in September 1998, the veteran perfected 
his appeal by submitting a timely substantive appeal or a 
statement that may be liberally construed as a timely 
substantive appeal.  

An historical review of the record shows that in June 1995 
the RO denied entitlement to service connection for breathing 
problems, skin irritation and eye problems including as due 
to undiagnosed illness.  Also, the RO denied entitlement to 
service connection for asthma, migraine headaches, 
blepharitis and nerve fiber layer hemorrhage of the right 
eye.  The veteran was notified of the decision but he did not 
file a timely appeal therefrom.  See 38 C.F.R. §  20.201 
(2002) (defining a notice of disagreement); see also Gallegos 
v. Gober, 14 Vet. App. 50 (2000), rev'd sub nom Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  Also see Gallegos 
v. Principi, No. 99-106 (U.S. Vet. App. Jan. 24, 2003) (per 
curiam).   

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Accordingly, the Board has recharacterized the issues 
for appellate review as noted on the title page.

The issues of entitlement to service connection for seizures 
including as due to undiagnosed illness, whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for migraine headaches, 
breathing problems, skin irritation and eye problems 
including as due to undiagnosed illness and entitlement to an 
effective date earlier than June 17, 1996 for the grant of a 
100 percent evaluation for PTSD are addressed in the remand 
portion of the decision.


FINDING OF FACT

Essential hypertension was first demonstrated within the one 
year presumptive period following separation from wartime 
service.


CONCLUSION OF LAW

Essential hypertension may be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records dating through April 
1991 are silent for essential hypertension.  A final 
separation physical examination for release from Desert Storm 
service in April 1991 was not undertaken since a physical 
examination had been conducted within the past 12 months 
showing no disqualifying defects.  

A September 1991 postservice VA general medical examination 
report shows blood pressure readings of 140/95 and 140/98.  
Diagnosis was essential hypertension, untreated.   

Subsequently dated VA outpatient treatment records refer to a 
history of increased blood pressure since the Gulf War.  
Diagnosis was diastolic hypertension.  The veteran was placed 
on a restricted low salt diet and medication for 
hypertension.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.   §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
essential hypertension become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more or who requires 
continuous medication for control.

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more or who requires 
continuous medication for control.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claims, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

VA has a well defined duty to notify and to assist the 
veteran in the development of his claim.  However, in view of 
the favorable determination below, as to the issue of service 
connection for hypertension, the Board finds that any 
deficiency in the duties to notify and assist constitute 
harmless error as the veteran is being granted the full 
benefit sought on appeal.

The Board finds that the veteran is not prejudiced by 
appellate review of the issue of entitlement to service 
connection for essential hypertension in light of the 
favorable decision cited below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


Service connection

In this case, the veteran reports having elevated blood 
pressure problems since service in the Persian Gulf War.  The 
Board notes that his service medical records are silent for 
hypertension.  A final separation examination was not 
undertaken for release from active duty in May 1991.  
Significantly, the Board is cognizant of the fact that 
essential hypertension was first manifested within a few 
months following separation from wartime active duty.  The 
elevated blood pressure readings recorded in September 1991 
were increasing in severity.  He was eventually placed on a 
restrictive low salt diet and medication for control of 
hypertension.  

Following a longitudinal review of the record the Board notes 
that the medical evidence together with reasonable doubt in 
favor of the veteran presents a basis for finding that the 
essential hypertension diagnosed within the one year 
presumptive period following separation from wartime service 
more nearly approximated a compensable level.  Accordingly, 
essential hypertension may be presumed to have been incurred 
in service.


ORDER

Entitlement to service connection for essential hypertension 
is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated which give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that commenced well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3,326(a).
Accordingly, this case is remanded for the following: To 
ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case as to 
the issues of entitlement to service 
connection for seizures as due to 
undiagnosed illness; whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for migraine headaches, 
breathing problems, skin irritation and 
eye problems including as due to 
undiagnosed illness; and an effective 
date, prior to June 17, 1996 for the 
grant of entitlement to a 100 percent 
evaluation for PTSD.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified by the RO.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




